EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER ANSWERS CORPORATION FORM10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Form10-Q of Answers Corporation, a Delaware corporation (the “Company”) for the quarter ended September 30, 2010 and filed with the Securities and Exchange Commission on the date hereof (“Form10-Q”), I, Robert S. Rosenschein, the Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge, the Form10-Q fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934 and that the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 12, 2010 /s/ Robert S. Rosenschein Robert S. Rosenschein Chief Executive Officer
